PER CURIAM: Derrick Rogers appeals the denial of his motion to vacate, set aside, or correct his sentence. 28 U.S.C. § 2255. Rogers, whose sentence for possession of a firearm as a felon was enhanced under the Armed Career Criminal Act, 18 U.S.C. § 924(e), sought relief on the ground that his prior conviction in a Georgia court for robbery by intimidation did not qualify as a violent felony in the wake of Johnson v. United States, 576 U.S. -, 135 S.Ct. 2551, 192 L.Ed.2d 569 (2015). But Rogers does not challenge the finding that his robbery conviction qualified as a violent felony. And Rogers concedes, as he did in the district court, that he has a prior conviction for aggravated battery that qualifies as a violent felony under the elements clause, which “with his two serious drug predicates” makes him “an armed career criminal.” Because Rogers is not entitled to relief from his sentence, we affirm the denial of his motion to vacate. AFFIRMED.